DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4/3/1 and 9/8/6 of U.S. Patent No. 10,554,466 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 10,554,466 B2
11
A device, comprising: 

a tuner for tuning a broadcast signal; 
a reference signal detector for detecting pilots from the tuned broadcast signal; 



a frame parser for parsing a signal frame of the broadcast signal and deriving service data; and 

a decoder for decoding the derived service data, wherein: 
a number of carriers of the signal frame is based on a Fast Fourier Transform (FFT) size and a reducing coefficient for the frame, the reducing coefficient is an integer value which ranges from 0 to 4, 
for the reducing coefficient that is 0, a number of carriers for 8K FFT is 6913, a number of carriers for 16K FF1 is 13825 and a number of carriers for 32K FFT is 27649, 
for the reducing coefficient that is 1, a number of carriers for 8K FF1 is 6817, a number of carriers for 16K FF1 is 13633 and a number of carriers for 32K FF1 is 27265, 
for the reducing coefficient that is 2, a number of carriers for 8K FF1 is 6721, a number of carriers for 16K FF1 is 13441 and a number of carriers for 32K FF1 is 26881, 
for the reducing coefficient that is 3, a number of carriers for 8K FF1 is 6625, a number of carriers for 16K FF1 is 13249 and a number of carriers for 32K FF1 is 26497, 
for the reducing coefficient that is 4, a number of carriers for 8K FF1 is 6529, a number of carriers for 16K FF1 is 13057 and a number of carriers for 32K FF1 is 26113, 


the pilots comprise Scattered Pilots (SPs) and Continual Pilots (CPs) and the CPs comprise common CPs and additional CPs, 
a location of a common CP does not overlap with a location of a SP and a location of an additional CP overlaps with the location of the SP, 














a number of the additional CPs for an SP pattern 32_4 in 8K FFT is as follows: 
for the reducing coefficient that is 0 and 4, the number of the additional CPs is 3, 
for the reducing coefficient that is 3, the number of the additional CPs is 2, 
for the reducing coefficient that is 2, the number of the additional CPs is 1 and 
for the reducing coefficient that is 1, a number of the additional CPs is 0.

A broadcast signal receiver comprising: 
a tuner for tuning a broadcast signal; 
a reference signal detector for detecting pilots from the tuned broadcast signal; 
a synchronizer for synchronizing the broadcast signal by using the pilots; 
a frame parser for parsing a signal frame of the broadcast signal and deriving service data based on a number of carriers of the signal frame, 


wherein the number of carriers of the signal frame is determined based on a Fast Fourier Transform (FFT) size and a reducing coefficient (k) for the signal frame, 


wherein the number of carriers for 8K FFT is determined as 6913 for k=0, 6817 for k=1, 6721 for k=2, 6625 for k=3 and 6529 for k=4, 
wherein the number of carriers for 16K FFT is determined as 13825 for k=0, 13633 for k=1, 13441 for k=2, 13249 for k=3 and 13057 for k=4, and 
wherein the number of carriers for 32K FFT is determined as 27649 for k=0, 27265 for k=1, 26881 for k=2, 26497 for k=3 and 26113 for k=4; and 
a decoder for performing error correction process on the derived service data.










The broadcast signal receiver of claim 1, 
wherein the pilots comprise Continual Pilots (CPs) and the CPs comprises a common CP set and an additional CP set, 

wherein a common CP of the common CP set does not overlap with a location of a Scattered Pilot (SP) and an additional CP of the additional CP set overlaps with the location of the SP, and 
wherein the additional CP set for a specific SP pattern and a specific FFT size comprises a different number of additional CPs based on the reducing coefficient, the additional CP set for the 
The broadcast signal receiver of claim 3, 
wherein for the SP pattern of SP32-4 and the FFT size of 8K, 

when k=0 or 4, the additional CP set comprises 3 CPs of indices 1696, 2880, and 5728, 
when k=1, the additional CP set comprises no CP, 

when k=2, the additional CP set comprises CP of index 1696, and 
when k=3, the additional CP set comprises 2 CPs of indices 1696 and 2880.

The device of claim 11, wherein the service data is derived based on the number of carriers.
4/3/1
a frame parser for parsing a signal frame of the broadcast signal and deriving service data based on a number of carriers of the signal frame
13
A method, comprising: 



tuning a broadcast signal; 
detecting pilots from the tuned broadcast signal; 


parsing a signal frame of the broadcast signal and deriving service data; and 

decoding the derived service data, wherein: 
a number of carriers of the signal frame is based on a Fast Fourier Transform (FFT) size and a reducing coefficient for the frame, the reducing coefficient is an integer value which ranges from 0 to 4, 
for the reducing coefficient that is 0, a number of carriers for 8K FFT is 6913, a number of carriers for 16K FF1 is 13825 and a number of carriers for 32K FF1 is 27649, 
for the reducing coefficient that is 1, a number of carriers for 8K FF1 is 6817, a number of carriers for 16K FF1 is 13633 and a number of carriers for 32K FF1 is 27265, 
for the reducing coefficient that is 2, a number of carriers for 8K FF1 is 6721, a number of carriers for 16K FF1 is 13441 and a number of carriers for 32K FF1 is 26881, 
for the reducing coefficient that is 3, a number of carriers for 8K FF1 is 6625, a number of carriers for 16K FF1 is 13249 and a number of carriers for 32K FF1 is 26497, 
for the reducing coefficient that is 4, a number of carriers for 8K FF1 is 6529, a number of carriers for 16K FF1 is 13057 and a number of carriers for 32K FF1 is 26113, 




the pilots comprise Scattered Pilots (SPs) and Continual Pilots (CPs) and the CPs comprise common CPs and additional CPs, 
a location of a common CP does not overlap with a location of a SP and a location of an additional CP overlaps with the location of the SP, 













a number of the additional CPs for an SP pattern 32_4 in 8K FFT is as follows: 
for the reducing coefficient that is 0 and 4, the number of the additional CPs is 3, 
for the reducing coefficient that is 3, the number of the additional CPs is 2, 
for the reducing coefficient that is 2, the number of the additional CPs is 1 and 
for the reducing coefficient that is 1, a number of the additional CPs is 0.

A method for processing a broadcast signal, by an apparatus for receiving broadcast signals, comprising: 
tuning the broadcast signal; 
detecting pilots from the tuned broadcast signal; 
synchronizing the broadcast signal by using the pilots; 
parsing a signal frame of the broadcast signal and deriving service data based on a number of carriers of the signal frame, 


the number of carriers of the signal frame is determined based on a Fast Fourier Transform (FFT) size and a reducing coefficient (k) for the signal frame, 


wherein the number of carriers for 8K FFT is determined as 6913 for k=0, 6817 for k=1, 6721 for k=2, 6625 for k=3 and 6529 for k=4, 

wherein the number of carriers for 16K FFT is determined as 13825 for k=0, 13633 for k=1, 13441 for k=2, 13249 for k=3 and 13057 for k=4, and 
wherein the number of carriers for 32K FFT is determined as 27649 for k=0, 27265 for k=1, 26881 for k=2, 26497 for k=3 and 26113 for k=4; and 













performing error correction process on the derived service data.
The method of claim 6, 
wherein the pilots comprise Continual Pilots (CPs) and the CPs comprises a common CP set and an additional CP set, 
wherein a common CP of the common CP set does not overlap with a location of a Scattered Pilot(SP) and an additional CP of the additional CP set overlaps with the location of the SP, and 
wherein the additional CP set for a specific SP pattern and a specific FFT size comprises a different number of additional CPs based on the reducing coefficient, the additional CP set for the specific SP pattern retaining a constant number of active data carriers when the number of carriers has changed and performing as Continual Pilots.
The method of claim 8, wherein for the SP pattern of SP32-4 and the FFT size of 8K, 

when k=0 or 4, the additional CP set comprises 3 CPs of indices 1696, 2880, and 5728, 
when k=1, the additional CP set comprises no CP, 

when k=2, the additional CP set comprises CP of index 1696, and 
when k=3, the additional CP set comprises 2 CPs of indices 1696 and 2880.

The method of claim 13, wherein the service data is derived based on the number of carriers.
9/8/6
parsing a signal frame of the broadcast signal and deriving service data based on a number of carriers of the signal frame


(1) Regarding claim 11:
Claim 4/3/1 of US Patent 10,554,466 B2 discloses all subject matter of claim 11 as shown in the above comparison with the interpretation of performing error correction process as the claimed decoding process.
(2) Regarding claim 12:
Claim 4/3/1 of US Patent 10,554,466 B2 discloses all subject matter of claim 12 as shown in the above comparison.
(3) Regarding claim 13:

(4) Regarding claim 14:
Claim 9/8/6 of US Patent 10,554,466 B2 discloses all subject matter of claim 14 as shown in the above comparison.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asjadi (US 2014/0269981 A1) discloses a transmitter, receivers and methods of transmitting and receiving.
Kim et al. (US 10,193,732 B2) discloses an apparatus and method for sending and receiving broadcast signals.
Kim et al. (US 9,935,809 B2) discloses an apparatus and method for sending and receiving broadcast signals.
Kim et al. (US 9,674,022 B2) discloses an apparatus and method for sending and receiving broadcast signals.
Ko et al. (US 2013/0235952 Al) discloses broadcast-signal transmitter/receiver and method for transmitting/receiving broadcast signals.
Mun et al. (US 9,219,630 B2) discloses an apparatus and method for sending and receiving broadcast signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/12/2021